UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4530



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM ROBERT MONAHAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-452)


Submitted:   March 8, 2006                 Decided:    April 3, 2006


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Kearns Davis, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William Robert Monahan pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).    He was sentenced to thirty months in prison.    Monahan now

appeals.      His attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967),    raising one issue but

stating that, in his opinion, there are no meritorious issues for

appeal.     Monahan was advised of his right to file a pro se

supplemental brief, but has not filed such a brief.       We affirm.

            The sole issue raised by counsel is whether the sentence

is reasonable.    We note that counsel identifies no error in the

proceeding and concludes that the sentence, at the low end of

Monahan’s guideine range of 30-37 months, is reasonable.

            After the decision in United States v. Booker, 543 U.S.

220 (2005), a sentencing court is no longer bound by the range

prescribed by the sentencing guidelines.      See United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005).        In determining a

sentence post-Booker, sentencing courts are still required to

calculate and consider the defendant’s guideline range and to

consider that range along with the sentencing factors set forth at

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005).       Id.     We will

affirm a post-Booker sentence if it is both reasonable and within

the statutory maximum.    Id. at 546-47.




                                - 2 -
            Here, the district court, as required, considered both

the   guideline   range   and   the    §   3553(a)   factors   when   imposing

sentence.   The thirty-month sentence is with the statutory maximum

of ten years.     See 18 U.S.C.A. § 924(c) (West 2000 & Supp. 2005).

Accordingly, we conclude that Monahan’s sentence is reasonable.

            In accordance with Anders, we have thoroughly reviewed

the entire record and found no meritorious issues for appeal.              We

therefore affirm.      This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.          If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court to withdraw

from representation.       Counsel’s motion must state that a copy

thereof was served on the client.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                      - 3 -